Dissenting Opinion by
Mr. Justice Roberts:
Since 1855, when the Legislature enacted the first adoption statute known to this Commonwealth,1 the direction of the law has been progressively toward complete legal equivalence of relationship by adoption and relationship by blood.2 As a result, in the 100 years which have passed since legislative sanction was given to adoption in Pennsylvania, adopted children have been all but entirely engrafted onto the family tree of the adoptive parents and accorded all the legal rights of natural children.
However, despite the progressive and enlightened legislation which has sought to accord legal equality to adopted children, the common law, in its treatment of the effect of adoption upon the identification of general designees in wills and deeds of trust, has manifested an unfortunate adherence to the past and has perpetrated barriers to the complete assimilation of adopted children into the adoptive family. The approach taken by the majority in construing the trust instrument which is the subject of the present dispute, in my view, *482is an example of such adherence and of this Court’s failure to respond to the policy of equality which has otherwise marked the area of adoption and the rights of adopted children.
Whether an adoptee is comprehended by a given designation in a will or deed of trust turns on the “intention” of the testator or settlor. Absent an express direction in the instrument, however, a real intention is seldom discoverable.3 Yet, the majority, relying on such cryptic and unrevealing terms as “issue” and “children”, purports to find such an intention and a direction on the part of the settlor to exclude appellantadoptee from sharing in the instant trust estate. I disagree. In my view, there is no sound basis for concluding that the settlor, by employing those terms, intended to exclude adopted children from sharing in his bounty. It is far more likely, and more reasonable to assume, that the absence of an express direction with respect to the matter indicates that the settlor failed to advert to the possibility of adopted children, their inclusion or exclusion, and, accordingly, expressed no explicit direction one way or the other. Had he adverted to the question, and determined not to include adopted children as beneficiaries of the trust estate, it is reasonable to assume that he would not have restricted himself to the cryptic designations upon which the majority relies, but would have employed language which would have left no doubt as to his intent.
Thus, in truth, we have no real expression of the settlor’s “intention” regarding the effect of adoption on the distribution of the trust income and' corpus and are confronted with the delicate task of filling “a casus omissi.”4 Traditionally, the result of this process has *483largely represented “a union of judicially envisaged social desirability with conjecture as to what the conveyor probably would have intended had he thought about the matter.”5 In the instant case, I am of the view that the relevant considerations dictate the conclusion that appellant was “intended” to be included and to benefit to the same extent as the settlor’s other great grandchildren.
In speculating as to what the settlor would have intended had he considered the possibility of a subsequent adoption, the likelihood that he would have desired to benefit all those who stood in a close family relationship to the other objects of his bounty is no less than the likelihood that he would have ignored that relationship to discriminate in favor of his natural great grandchildren. The latter conclusion, the one adopted by the majority, places far more emphasis on the affinity of blood relationship over adoptive relationship than the universality of adoption and experience teaches us is justified. Thus, when the settlor made a gift to the “issue” of appellant’s adoptive father, I find no reason for concluding that he employed that general designation as an exclusionary term of art with reference to adoptive children. It would be equally plausible, as I consider the matter, to conclude that he employed the term as a general designation to embrace all those who stood in a parental-child relationship, whether formed by blood or the bonds of adoption, with appellant’s adoptive father.
My conviction that the majority has erred is strengthened by the fact that given two equally plausi*484Me views, I see no justification for discarding one which fosters the sound public policy of this Commonwealth to accord equality of treatment to adopted children in favor of one which perpetuates distinctions which no longer exist in the eyes of adoptive parents or enlightened modern people everywhere. Thus, the sound approach, as I view the matter, would be to adopt a rule of construction which, in the absence of a clear expression in the instrument of the settlor’s intention to the contrary, would deem adoptees as embraced within such general designations as “issue” or “children”. Such an approach, while not limiting the right of settlors to freely dispose of their property as they see fit and to favor blood lines over adoptive relationships if they so elect, would resolve those cases in which no explicit intent is expressed in the most socially desirable manner.
Accordingly, the application of the above mentioned considerations to the language of the trust instrument in this case leads me to conclude that the majority has erred in its construction to deprive appellant of his share under the trust.6 I therefore dissent.
Mr. Justice Musmanno and Mr. Justice Jones join in this dissenting opinion.

 Oler, Construction of Private Instruments Where Adopted Children Are Concerned, 43 Mich. U. Kev. 705, 715 (1945).


 Id. at 705.


 Id. at 70S.


 Gray, Nature and Sources of Law, §370 (1909) ; Oler, supra note 1, at 708. It should be noted that tbe rule of construction contained in §14 of tbe Estates Act of 1947, P. L. 100, 20 P.S. *483§301.14, is Hot controlling since the instant trust, having been irrevocably established in 1933, was created prior to the effective date of that Act on January 1, 1948. Thus, this Court is free to resolve the dispute in accordance with common law rules and in response to common law considerations.


 Oler, supra note 1, at 708-09.


 The inclusion of appellant as a beneficiary of the instant trust estate would not be inconsistent with Storb Appeal, 400 Pa. 567, 163 A. 2d 302 (1960), or Collins Estate, 393 Pa. 195, 142 A. 2d 178 (1958). Storb Appeal was controlled by §14 of the Estates Act of 1947, which is not here applicable, while ColUns Estate was dictated by the particular instrument there in dispute.